Citation Nr: 0946841	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for multiple joint 
osteoarthritis.

3.  Entitlement to service connection for  left shoulder 
osteoarthritis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968, including service in Vietnam from May 1967 to 
May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).  In a November 2005 rating 
decision the RO denied service connection for posttraumatic 
stress disorder.  In a November 2006 rating decision the RO 
denied service connection for hypertension, multiple joint 
osteoarthritis, and left shoulder osteoarthritis.

In his January 2007 substantive appeal the Veteran requested 
a hearing before a member of the Board, but in correspondence 
dated in February 2007 he withdrew his request for a hearing 
because of his incarceration.

The issue of service connection for posttraumatic stress 
disorder has been recharacterized to comport with the 
evidence of record.


FINDINGS OF FACT

1.  The Veteran did not complain of, was not diagnosed with, 
and was not treated for hypertension, multiple joint 
osteoarthritis, or left shoulder osteoarthritis at any time 
during service or within the one year period following his 
separation from service.

2.  The Veteran's current hypertension, osteoarthritis, and 
left shoulder disorders are not linked by medical evidence to 
service and are not secondary to Agent Orange exposure.

3.  The Veteran does not have an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

2.  The criteria for service connection for multiple joint 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for left shoulder 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

4.  The criteria for service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (2009).  


Notice and Assistance

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate a claim, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).,

The notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided notice by way of letters dated in July 2005 
and September 2006.  The Veteran was notified of the evidence 
needed to substantiate his claims for service connection; 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

The letters substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for degree of disability assignable and 
effective date of the claim).

Duty to Assist

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The RO has obtained service records and private medical 
records (including those compiled during the Veteran's 
incarceration).  The Veteran was accorded a Compensation and 
Pension (C&P) examination with regard to his claim for 
service connection for posttraumatic stress disorder.  

As the Veteran has requested that his case be sent to the 
Board and decided without further delay, no further 
assistance to the Veteran in developing the facts pertinent 
to his claims is required.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for hypertension, multiple joint 
osteoarthritis, and left shoulder osteoarthritis

Facts

The Veteran seeks service connection for hypertension, 
multiple joint osteoarthritis, and left shoulder 
osteoarthritis.  He propounds that these disorders may be 
secondary to his exposure to Agent Orange while in Vietnam.

Service treatment records contain no record of any 
complaints, diagnosis, or treatment for hypertension, 
osteoarthritis, or shoulder problems during service.

Prison medical records show that the Veteran receives 
treatment for hypertension, osteoarthritis, and a shoulder 
disorder.  According to these records, the Veteran's 
hypertension was first observed in April 2003, and a shoulder 
disorder was first observed in February 2004.  X-rays of the 
lumbar and cervical spines in March 2005 found osteoarthritic 
changes of the distal lumbar and cervical vertebræ. 

Legal criteria

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. § 
3.303(d).  In addition, some chronic diseases, including 
hypertension and arthritis, may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

In each case where a Veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  In addition, under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), the Secretary shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease in the 
case of any Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, if said evidence is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran does not allege that he suffered from or was 
treated for hypertension, osteoarthritis, or a left shoulder 
problem during a period of combat; so the provisions of 38 
C.F.R. § 1154(b) are not for application in this case. 

The Veteran did not complain of, was not diagnosed with, and 
was not treated for hypertension, osteoarthritis, or a left 
shoulder condition during service.  In fact, the earliest 
evidence of these disorders derives from prison medical 
records dated some 34 years after service; this significant 
lapse in time after service is highly probative evidence 
against the Veteran's claims for service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  

There is no medical opinion evidence of a link to service.  
While the Veteran is competent to testify as to his in-
service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(2).  Accordingly, in the absence of 
evidence of symptomatology during service or within the year 
thereafter, or medical opinion evidence of a causal link 
between the Veteran's current disorders and service, service 
connection on a direct basis is not established.  Espiritu, 2 
Vet. App. at 494; 38 C.F.R. § 3.159(a).  

Moreover, there is no evidence of hypertension or 
osteoarthritis within the year following service, so service 
connection under the presumptive provisions of 38 C.F.R. §§ 
3.307, 3.307 is not warranted.  Hypertension and 
osteoarthritis are not among the diseases listed at 38 C.F.R. 
§ 3.309(e), so service connection secondary to Agent Orange 
exposure is also not warranted.

II. Service connection for posttraumatic stress disorder 

Facts

The Veteran seeks service connection for posttraumatic stress 
disorder, which he attributes to his wartime service in 
Vietnam.  He states that he developed bad nerves and an 
uncontrollable temper as a consequence of his service in 
Vietnam.

A private medical records dated in August 1973 documents the 
Veteran's complaints of marital problems.  Diagnosis was 
"psychoneurosis, mixed; adjustment problem adult life."

A letter from a state hospital dated in September 1974 notes 
that the Veteran was hospitalized for approximately one week 
in October 1973.  The superintendent wrote that the Veteran 
was diagnosed with "social maladjustment without manifest 
psychiatric disorder, marital maladjustment and no physical 
disease found."  He further reported as follows:

No delusions or hallucinations were 
found and no evidence of psychosis 
could be elicited.  He was showing 
symptoms of depression, anxiety and 
fearfulness.  These were felt to be 
situationally relevant and not 
indicative of a psychiatric disorder of 
appreciable duration.

He received no medications . . .

Prison medical records dating from May 1992 confirm that the 
Veteran requested and received group counseling on impulse 
control and stress management.

In June 2006 the Veteran was accorded a VA Compensation and 
Pension examination.  The examiner reviewed the claims file, 
specifically noting that the Veteran was hospitalized in 1973 
for treatment of an adjustment disorder related to marital 
problems.  During the examination the Veteran complained of 
problems with anxiety, and said that his hands were shaky.  
He stated that he has been irritable and prone to 
angry/violent outbursts, and has had problems with his 
nerves, since his return from Vietnam.  He reported that he 
had seen a family practice doctor and was prescribed Valium.  
He also reported that he received group therapy while 
incarcerated, and had participated in the prison's Vietnam 
Veterans group.  He added that he was not currently taking 
any medications or receiving any psychiatric follow-up.  

The Veteran further reported that he was drafted into service 
and served for one year in Vietnam, during which time he was 
assigned to an artillery unit.  He reported that he was on 
convoy duty and was subject to enemy attack, and was involved 
in several firefights.  He added that he was involved in 
three major battles.  He also reported that he had had 
numerous problems with the legal justice system since his 
discharge from service.  He reported that in 1971 he was 
charged with assault with attempt to kill after shooting a 
man with a shotgun; and in 1973 he was charged with assault 
with intent to kill after assaulting his wife.  He said that 
in 1981 he was again charged with assault and, in 1985, 
indecency with a child.  He reported that he has been 
incarcerated since a sexual assault charge in 1989.

Mental status examination found no impairment of thought 
processes or communication.  The Veteran was oriented in all 
spheres, and he spoke spontaneously, with normal rate and 
volume.  Speech was relevant and coherent, and there was no 
evidence of any disorganization in formal thought processes.  
The examiner noted the Veteran's report that his mood was 
depressed, which he said the Veteran attributed to his 
environment, and to the fact that he felt he would never 
leave prison.  No delusions, hallucinations, memory loss, or 
suicidal or homicidal ideation was reported or detected.  
Sleep was impaired secondary to prison noises, including 
loudspeakers.  According to the examiner, "the [V]eteran 
meets the stressor criterion, but given ample opportunity, he 
does not describe any of the other characteristic symptoms of 
posttraumatic stress disorder, such as reexperiencing the 
trauma, or avoidance of memories of the trauma.  He does 
describe some chronic anxiety, and although he is somewhat 
disillusioned about his future, he does not attribute this to 
his Vietnam service, but rather to his current situation."  
The examiner expounded as follows:

Although this [V]eteran has had serious 
problems with impulse control in 
general, and angry, violent outbursts in 
particular, I cannot find any way to 
link these behaviors to his military 
service.  He says he was "bitter" 
after his return from Vietnam, but even 
bitterness would not account for the 
variety of antisocial, acting out 
behaviors he has shown.  Moreover, given 
ample opportunity to report his symptoms 
and the way he believed his Vietnam 
service had affected him, he did not 
describe the classic symptoms of PTSD 
required for the diagnosis.  Surely he 
has had problems with psychosocial 
adjustment, but these appear to be 
related more to personality features 
than to PTSD.  This is no way minimizes 
his honorable service to his country; he 
served in a combat role and was exposed 
to war zone stress, yet I cannot support 
a link between his military service and 
his post-military behaviors.

Diagnoses were as follows:

Axis I disorders:  No psychiatric 
disorder.
Axis II disorders:  Antisocial 
personality features
Axis III disorders:  Hypertension 
Axis IV disorders (psychosocial and 
environmental problems): Currently in 
prison
Axis I disorders (GAF score - current):  
72

In August 2006 the Veteran underwent a mental health 
examination by a prison physician.  During the examination 
the Veteran reported that he had been functioning well for 
the past 13 years and had no mental health complaints or 
suicidal or homicidal ideation.  Examination found him to be 
alert and oriented x 4.  Mood was euthymic with congruent 
affect.  Thoughts were logical, organized, and goal directed.  
No suicidal or homicidal ideation was noted or reported.  The 
physician concluded that no further intervention was 
indicated at that time.

Legal criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  


Analysis

Private medical records dated in the early 1970's confirm 
that the Veteran voluntarily sought in-patient psychiatric 
care on two separate occasions following his battery of other 
persons; however, the Veteran does not have a current 
diagnosis of posttraumatic stress disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (providing that service connection may not 
be granted unless a current disability exists).  Although the 
Veteran reports that he attended counseling for Vietnam 
Veterans during his initial period of incarceration; there is 
no suggestion that he personally was evaluated for and 
diagnosed with posttraumatic stress disorder by a treatment 
provider.  In fact, the June 2006 VA Compensation and Pension 
examiner avers that the Veteran does not have a psychiatric 
disorder whatsoever, and the record contains no medical 
evidence to the contrary.  According to the examiner, the 
Veteran's problems with psychosocial adjustment are related 
to personality features; and the Veteran has an Axis II 
diagnosis of "antisocial personality features."  However, 
personality disorders are not diseases for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c).  In any event, in the 
absence of a current psychiatric disorder, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder, must be denied.












ORDER

Service connection for hypertension is denied.

Service connection for osteoarthritis is denied.

Service connection for a left shoulder disorder (including 
osteoarthritis of the left shoulder) is denied.

Service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


